Wyly, J.
Plaintiff took a rule on the defendant to show cause why execution should not issue against him notwithstanding the. appeal taken by him, on the grounds that the bond was not sufficient for a *446suspensive appeal, and the surety was not good atid sufficient. The rule was made absolute and execution issued.
The defendant then moved to set aside this order, because there was no judgment against him, the decree condemning Joseph N. Robert.
This motion was sustained, and the order for the execution of the judgment was annulled and the writ quashed.
Thereupon plaintiff took this appeal.
We think the court did not err. Until the error in the judgment condemning Joseph N. Robert instead of Prangois J. Robert was corrected, execution could not issue against the said Prangois J. Robert, because he was not condemned in the decree; and as the case was pending for revision in this court, the judge a quo was without jurisdiction and could not change the decree.
Judgment affirmed.